Citation Nr: 1514414	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  11-11 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  An April 2003 rating decision denied reopening the claim for service connection for tinnitus on the basis that the Veteran had not submitted new and material evidence.

2.  The evidence associated with the claims file subsequent to the April 2003 rating decision includes medical evidence attributing tinnitus to the now service-connected bilateral hearing loss, which raises a reasonable possibility of substantiating the claim.

3.  The competent evidence of record establishes a nexus between the diagnosis of tinnitus and the service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision is final, and new and material evidence has been submitted to reopen the claim for service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


ORDER

The claim of entitlement to service connection for tinnitus is both reopened and granted.  



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


